IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED


JUAN F. PEREZ,

             Appellant,

 v.                                                Case No. 5D18-1273

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 29, 2018

3.800 Appeal from the Circuit
Court for Hernando County,
Daniel B. Merritt, Jr., Judge.

Juan F. Perez, Graceville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Martinez v. State, 211 So. 3d 989 (Fla. 2017).




COHEN, C.J., BERGER and LAMBERT, JJ., concur.